Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           June 14, 2016
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STEVEN J. OLIVER, an individual,                                   No. 47645-2-II

                                Appellant,

        v.

 HENRY W. COOK and “JANE DOE” COOK,
 husband and wife and their marital community
 comprised thereof; and EUGENE L. MERO
 and “JANE DOE” MERO, husband and wife,
 and their marital community comprised thereof;
 LYNN A. O’CONNER and “JOHN DOE”
 O’CONNER, husband and wife, and their
 marital community comprised thereof;
 CITY OF CHEHALIS, a political subdivision
 of the State of Washington; GRAYS HARBOR                       PUBLISHED OPINION
 COUNTY, a political subdivision of the
 State of Washington,

                                Respondents.

       WORSWICK, J. — Steven Oliver appeals the summary judgment dismissal of his action

against Grays Harbor County and Eugene Mero for damages suffered from a dog bite. He argues

that a former policy contained in the Grays Harbor Sheriff’s Department Policies and Procedures

manual created a duty that satisfied the failure to enforce exception to the public duty doctrine

and that genuine issues of material fact exist regarding whether Mero breached a duty to him

under a premises liability theory. Because the failure to enforce exception cannot be supported

by an entity’s failure to enforce a nonlegislative departmental policy, we affirm the summary

judgment dismissal of Grays Harbor County. However, because genuine issues of material fact
No. 47645-2-II


remain regarding Oliver’s premises liability claim, we reverse the summary judgment dismissal

of Mero and we remand for further proceedings.

                                               FACTS

A.      Substantive Facts

        Steven Oliver operated an automobile shop that was located on Eugene Mero’s property

in Grays Harbor County. In exchange for using Mero’s property, Oliver performed repair and

maintenance work for Mero.

        Henry Cook was Mero’s friend. Cook owned a dog named “Scrappy,” an eight-year-old

male pit bull mix. Clerk’s Papers (CP) at 43. Mero knew Scrappy could be aggressive; Scrappy

often barked at passing strangers, and Mero avoided approaching vehicles when he knew

Scrappy was in them.

        On August 23, 2010, Cook arrived at the Mero property driving Mero’s flatbed truck.

Cook and Mero then left the property together in a different vehicle, leaving Scrappy inside the

cab of Mero’s truck with the window partially down.

        Soon thereafter, Oliver arrived at the Mero property. As Oliver walked past the

passenger side of the flatbed truck, Scrappy lunged out of the passenger window and bit Oliver

in the face, ripping off a significant portion of his nose.

        Prior to his attack on Oliver, Scrappy had a history of aggressive and violent behavior. In

2004, Scrappy attacked a Dachshund owned by one of Cook’s neighbors in Grays Harbor

County. The attack, which occurred on the neighbor’s property, tore off the Dachshund’s toenail

and left it with numerous puncture wounds. The Grays Harbor County Sheriff’s Department

investigated the attack and issued Cook a Potentially Dangerous Dog Notification.



                                                   2
No. 47645-2-II


       In 2007, Scrappy was involved in another incident in Grays Harbor County that required

a response from the sheriff’s department. Scrappy aggressively chased a seven-year-old boy

who was visiting one of Cook’s neighbors. The boy was able to reach the neighbor’s residence

without being bitten or otherwise injured. The sheriff’s department issued Cook a second

Potentially Dangerous Dog Notification.1

B.     Procedural History

       Oliver brought suit in Thurston County Superior Court to recover damages for the

injuries sustained in the 2010 attack, alleging defendants’ negligence caused his injuries.2 Grays

Harbor County filed a motion for summary judgment, seeking dismissal of all claims, arguing

that it was immune from liability under the public duty doctrine. In response, Oliver argued that

the Grays Harbor County Sheriff Department’s Policies and Procedures, which created a more

restrictive standard within the county for issuing a Dangerous Dog Notification than state law

did, exposed the County to liability under the failure to enforce exception to the public duty

doctrine.




1
 Scrappy was involved in an additional incident outside of the County. In 2008, in Chehalis,
Scrappy lunged out of an open van window and bit the arm of a woman who was walking past.
The Chehalis Police Department investigated the attack. This attack does not form the basis of
Oliver’s claims against the County.
2
 In addition to Grays Harbor County and Mero, Oliver named Cook, the City of Chehalis, and
Lynn O’Conner, the co-owner of the property on which Oliver’s injury occurred, as defendants.
The County and Mero are the only defendants involved in this appeal.




                                                 3
No. 47645-2-II


       Former departmental policy 1753,3 in effect at the time of the 2004 and 2007 attacks,

defined a “Dangerous Dog” as one that had been “previously found to be potentially dangerous,

the owner having received notice of such and the dog again aggressively bites, attacks, or

endangers the safety of humans or domestic animals.”4 CP at 108 (emphasis added). In contrast,

the corresponding State statute defined a dangerous dog as “any dog that . . . has been previously

found to be potentially dangerous because of injury inflicted on a human, the owner having

received notice of such and the dog again aggressively bites, attacks, or endangers the safety of

humans.” RCW 16.08.070(2)(c) (emphasis added).

       Oliver argued that Cook’s receiving a Potentially Dangerous Dog Notification after

Scrappy’s 2004 attack on the Dachshund, and then Scrappy later exhibiting aggressive behavior

toward the seven-year-old boy in 2007, required the sheriff’s department to declare Scrappy a

dangerous dog under its own policies. Oliver conceded that Scrappy was not a dangerous dog

under RCW 16.08.070; however, he argued the County sheriff’s department nonetheless

breached its “statutory duty” created by its own departmental policies to declare Scrappy


3
  The departmental policy, which was adopted in 1993, was updated in 2008 to reflect the State
legislature’s 2002 amendment to RCW 16.08.070, which changed the definition of a dangerous
dog. We cite the policy language in effect at the time of the 2004 and 2007 incidents.
4
 The former County departmental policy stated, “‘Dangerous Dog’ means any dog that
according to the records of the appropriate authority:
       a. Has inflicted severe injury on a human being without provocation on public or private
          property,
       b. Has killed a domestic animal without provocation while off the owner’s property, or
       c. Has been previously found to be potentially dangerous, the owner having received
          notice of such and the dog again aggressively bites, attacks, or endangers the safety of
          humans or domestic animals.”
Grays Harbor County Sheriff’s Department Policies and Procedures, Potentially Dangerous /
Dangerous Dogs, former policy 1753, section C(2).



                                                 4
No. 47645-2-II


dangerous. CP at 99. Oliver argued that the sheriff department’s failure to enforce its own more

restrictive regulation triggered the failure to enforce exception to the public duty doctrine,

consequently creating liability for the County. The County argued that the failure to enforce

exception cannot be based upon an alleged violation of departmental policy but must be based on

a duty that arises from a statute or ordinance.

       The superior court granted the County’s motion for summary judgment, finding that the

departmental policies Oliver cited could not support a claim under the failure to enforce

exception.

       Mero also moved for summary judgment dismissal, arguing that he breached no duties to

Oliver under either a premises liability theory or under the common law rules about dangerous

animals. The superior court granted this motion, dismissing Oliver’s claims against Mero.5

Oliver appeals both summary judgment orders.

                                            ANALYSIS

       Oliver appeals the superior court’s orders of summary judgment dismissing both Grays

Harbor County and Mero. We affirm the dismissal of Oliver’s case against Grays Harbor

County, but we reverse the dismissal of Oliver’s case against Mero.

                               I. SUMMARY JUDGMENT PRINCIPLES

       Summary judgment is appropriate if the pleadings, affidavits, depositions, and

admissions on file demonstrate the absence of any genuine issues of material fact, and the

moving party is entitled to judgment as a matter of law. CR 56(c); Babcock v. Mason County



5
  In making its oral ruling, the superior court relied on the analysis from an unpublished opinion,
citing Briscoe v. McWilliams, noted at 176 Wash. App. 1010 (2013).


                                                  5
No. 47645-2-II


Fire Dist. No. 6, 144 Wash. 2d 774, 784, 30 P.3d 1261 (2001). We review summary judgment

orders de novo. Torgerson v. One Lincoln Tower, LLC, 166 Wash. 2d 510, 517, 210 P.3d 318

(2009). We also review the existence of a duty de novo. Washburn v. City of Federal Way, 178
Wash. 2d 732, 753, 310 P.3d 1275 (2013).

       A material fact is one on which the outcome of the litigation depends in whole or in part.

Atherton Condo. Apartment-Owners Ass’n Bd. of Dirs. v. Blume Dev. Co., 115 Wash. 2d 506, 516,

799 P.2d 250 (1990). All facts are considered in the light most favorable to the nonmoving party.

Vallandigham v. Clover Park School Dist. No. 400, 154 Wash. 2d 16, 26, 109 P.3d 805 (2005) (citing

Atherton, 115 Wash. 2d at 516). The moving party bears the burden of demonstrating that there is

no genuine issue of material fact. Atherton, 115 Wash. 2d at 516. “If the moving party satisfies its

burden, the nonmoving party must present evidence that demonstrates that material facts are in

dispute.” Atherton, 115 Wash. 2d at 516. If the nonmoving party fails to do so, summary judgment

is proper. Vallandigham, 154 Wash. 2d at 26.

                                  II. GRAYS HARBOR COUNTY

       A government is not liable for negligence unless it breached a duty of care. Gorman v.

Pierce County, 176 Wash. App. 63, 75, 307 P.3d 795 (2013). Under the public duty doctrine, a

party must show that the government breached a duty it owed to the injured person as an

individual rather than an obligation it owed to the public at large. King v. Hutson, 97 Wash. App.
590, 594, 987 P.2d 655 (1999). If the public duty doctrine applies, the government is determined

to owe no duty to the particular plaintiff. Taylor v. Stevens County, 111 Wash. 2d 159, 163, 759
P.2d 447 (1988).




                                                6
No. 47645-2-II


       There are four exceptions to the public duty doctrine. Babcock, 144 Wash. 2d at 786.

However, this case involves only one: the failure to enforce exception. Babcock, 144 Wash. 2d at

786. For this exception to apply, the governmental entity responsible for enforcing a statutory

requirement must possess actual knowledge of a statutory violation and fail to take corrective

action despite a statutory duty to do so, and the plaintiff must be within the class the legislature

intended to protect. King, 97 Wash. App. at 594. The plaintiff has the burden to establish each

element of the failure to enforce exception, and we construe the exception narrowly. Gorman,
176 Wash. App. at 77.

                      III. FAILURE TO ENFORCE EXCEPTION DOES NOT APPLY

       Oliver first argues that the failure to enforce exception to the public duty doctrine permits

him to pursue his case against the County. We disagree.

       Whether the failure to enforce exception to the public duty doctrine applies to

departmental policies that were not formally enacted through legislative measures or

promulgated through administrative procedures is an issue of first impression. To date, the only

governmental duties to which our Supreme Court has applied the public duty doctrine are duties

imposed by a statute, ordinance, or regulation.6 Munich v. Skagit Emergency Commc’ns Ctr.,




6
 The Munich concurrence cites 29 cases in which the Supreme Court has applied the public duty
doctrine to duties imposed under state statute, Washington Administrative Code (WAC), and city
and county ordinances and regulatory codes. Munich, 175 Wash. 2d at 886 n.3 (Chambers, J.,
concurring). But in none of these cases did the court impose a duty based on a departmental
policy not adopted through statute, ordinance, or formal rule-making. Munich, 175 Wash. 2d at 886
n.3 (Chambers, J., concurring). Likewise, no party here has cited authority to support this
proposition.




                                                  7
No. 47645-2-II


175 Wash. 2d 871, 886, 288 P.3d 328 (2012) (Chambers, J., concurring).7 Oliver is asking us to

expand the failure to enforce exception. We decline to do so, and we instead hold as a matter of

law that the sheriff’s department policies did not create a statutory duty under the exception.

         A.      Departmental Policies Do Not Have the Force of Law

         Oliver argues that the County had a statutory duty to issue Cook a Dangerous Dog

Notification under former policy 1753 C(2)(c) of the Sheriff Department’s Policies and

Procedures.8 However, our Supreme Court has made clear that, unlike legislatively-enacted

statutes and ordinances or formally promulgated agency regulations, departmental policies and

directives do not have the force of law. Joyce v. Dep’t of Corr., 155 Wash. 2d 306, 323, 119 P.3d
825 (2005) (holding that a Department of Corrections policy directive did not support a jury

instruction suggesting a legal obligation of an officer to act); see also Mills v. W. Wash. Univ.,

170 Wash. 2d 903, 911, 246 P.3d 1254 (2011) (“[T]he paramount consideration is whether the rule

(or regulation, order, directive, or policy) was promulgated pursuant to legislative delegation.”);

State v. Brown, 142 Wash. 2d 57, 62, 11 P.3d 818 (2000) (holding that a violation of Department of

Corrections rules could not support a conviction because the rules were not promulgated

pursuant to legislative delegation of power).




7
    Justice Chambers’s concurrence was signed by a majority of justices.
8
  Oliver concedes there was no statutory violation under chapter 16.08 RCW. Oliver further
concedes that there was no legislatively-enacted County ordinance in place that could have been
violated by the 2004 or 2007 incidents. Oliver’s expert witness, Denise McVicker, also testified
that there was no basis for the County to have declared Scrappy a dangerous dog under the state
statute after the 2007 incident.



                                                  8
No. 47645-2-II


       Further, the policy at issue was promulgated by the sheriff alone. County sheriffs and

their deputies are empowered to enforce statutes and ordinances of their jurisdiction under

chapter 36.28 RCW; however, the legislature has not delegated to them the power to create laws,

or policies that have the force of law. See RCW 36.28.010.

       Courts applying the failure to enforce exception have been clear: the County must have

knowledge of a violation of an enactment with the force of law (be it a statute, ordinance, or

regulation) that triggers a duty to protect a member of a class intended by the enacting body.

Munich, 175 Wash. 2d at 886; King, 97 Wash. App. at 594; see also Gorman, 176 Wash. App. at 77.

Furthermore, our Supreme Court has determined that nonlegislative, nonpromulgated

departmental policy does not have the force of law. Mills, 170 Wash. 2d at 911; Joyce, 155 Wash. 2d

at 323; Brown 142 Wash. 2d at 62. We, therefore, decline to expand the failure to enforce

exception and hold that the sheriffs department’s policies, as a matter of law, do not create a

statutory duty under the exception.

B.     Public Policy

       Oliver further argues that, as a matter of public policy, the failure to enforce exception

should apply to departmental policies in the same way that it applies to legislatively-enacted

statutes and ordinances because the underlying purpose of the exception is to protect people from

foreseeable risks that arise when a governmental entity abrogates its stated duties. We disagree.

       Oliver cites no authority for his public policy argument to expand the reach of the

exception. On the other hand, courts have weighed in on the importance of limiting liability for

the government under the public duty doctrine, holding that it reflects the policy that legislation

meant to improve the public welfare “‘should not be discouraged by subjecting a governmental



                                                 9
No. 47645-2-II


entity to unlimited liability.’” Pierce v. Yakima County, 161 Wash. App. 791, 798, 251 P.3d 270

(2011) (quoting Taylor v. Stevens County, 111 Wash. 2d 159, 170, 759 P.2d 447 (1988)).

Washington courts have reinforced this policy by holding that courts should construe the failure

to enforce exception narrowly. Gorman, 176 Wash. App. at 77.

       To expand the reach of the exception such that it can be triggered by departmental policy

would create potentially limitless liability for government entities that have no control over

policies enacted by police departments, fire departments, and building inspectors, among

countless others. See RESTATEMENT (THIRD) OF TORTS: PHYS. & EMOT. HARM § 37 (2012).

Additionally, expansion of the failure to enforce exception to apply to departmental policies

would defeat the stated policy purpose of the public duty doctrine. Such an expansion would be

untenable.

                                        IV. EUGENE MERO

       Oliver next argues that the superior court erred by granting summary judgment

dismissing his claim against Mero. We agree.

       The scope of a landlord’s duties in a dog bite case under premises liability is a question

of first impression in Washington. Prior case law in Washington has focused exclusively on the

common law theory of strict liability for a dog bite. Here, however, Oliver does not claim strict

liability but, instead, he argues a theory of premises liability. Although Washington courts have

not yet applied premises liability to a dog bite case, many other states have.9 These states have


9
  See, e.g., King v. Breen, 560 So. 2d 186, 189-91 (Ala. 1990); Yuzon v. Collins, 10 Cal. Rptr. 3d
18, 20 (Cal. Ct. App. 2004); Legro v. Robinson, 328 P.3d 238, 243 (Colo. App. 2012); Giacalone
v. Hous. Auth. of Town of Wallingford, 51 A.3d 352, 356 (Conn. 2012); Anderson v. Walthal,
468 So. 2d 291, 294 (Fla. Dist. Ct. App. 1985); Custer v. Coward, 667 S.E.2d 135, 138 (Ga. Ct.



                                                10
No. 47645-2-II


made it clear that premises liability applies in dog bite cases—and involves a separate analysis

from the common law, strict liability theory.

A.     Premises Liability

       Oliver argues that Mero breached his duty to him under a premises liability theory

because Oliver was Mero’s invitee, and Mero failed to make the premises reasonably safe. We

agree that a genuine issue of material fact exists regarding whether Mero breached duties he

owed to Oliver as an invitee.

       The legal duty a landowner owes to a person entering the premises depends on whether

the entrant is a trespasser, licensee, or invitee. See Younce v. Ferguson, 106 Wash. 2d 658, 662,

666, 724 P.2d 991 (1986). Here, it is undisputed that Oliver was Mero’s invitee. A landowner is

liable for an invitee’s physical harm caused by a “‘condition on the land’” only if the landowner:

       (a) knows or by the exercise of reasonable care would discover the condition, and
       should realize that it involves an unreasonable risk of harm to such invitees, and
       (b) should expect that they will not discover or realize the danger, or will fail to
       protect themselves against it, and
       (c) fails to exercise reasonable care to protect them against the danger.

Iwai v. State, 129 Wash. 2d 84, 93-94, 915 P.2d 1089 (1996) (quoting RESTATEMENT (SECOND) OF

TORTS § 343 (1965)). Here, Scrappy is the relevant “condition” on the land. See




App. 2008); Boswell v. Steele, 348 P.3d 497, 505 (Idaho Ct. App. 2015); McCraney v. Gibson,
952 N.E.2d 284, 288 (Ind. Ct. App. 2011); Fouts ex rel. Jensen v. Mason, 592 N.W.2d 33, 38-39
(Iowa 1999); Klimek v. Drzewiecki, 352 N.W.2d 361, 363-64 (Mich. Ct. App. 1984); Olier v.
Bailey, 2013–CA–01411–SCT, 164 So. 3d 982, ¶¶ 22-24 (Miss. 2015); Wilson ex rel. Wilson v.
Simmons, 103 S.W.3d 211, 218 (Mo. Ct. App. 2003); Knapton ex rel. E.K. v. Monk, 2015 MT
111, ¶¶ 15-16, 379 Mont. 1, 347 P.3d 1257; Twogood v. Wentz, 2001 ND 167, ¶¶ 13-20, 634
N.W.2d 514, 518; Mota v. Gruszczynski, 197 Ohio App. 3d 750, 2012-Ohio-275, 968 N.E.2d
631, at ¶¶ 20-23; Taylor v. Glenn, 2010 OK Civ App 20, ¶¶ 6-10, 231 P.3d 765, 766; DuBois v.
Quilitzsch, 21 A.3d 375, 381 (R.I. 2011); Fletcher v. Richardson, 603 S.W.2d 734, 736 (Tenn.
1980).


                                                11
No. 47645-2-II


Klimek v. Drzewiecki, 135 Mich. App. 115, 119, 352 N.W.2d 361, 363 (1984).

         Genuine issues of material fact exist regarding whether Mero breached his duty to Oliver

as an invitee. Regarding whether Mero knew of the danger Scrappy posed, Mero testified in his

deposition that he knew Scrappy to bark at passing strangers and let them know they “shouldn’t

go near that vehicle.” CP at 207. Mero also testified that he avoided approaching vehicles when

Scrappy was in them. This evidence raises a question of material fact about whether Mero knew

Scrappy posed an unreasonable risk of harm.

         Regarding whether Mero should expect that Oliver would not realize or protect himself

against Scrappy’s danger, Mero testified that it was unusual for Cook to be present at the shop.

Oliver had never seen Scrappy at the shop. This evidence raises a question of material fact about

whether Mero should have expected that Oliver would not discover or realize Scrappy’s danger.

         Regarding whether Mero failed to exercise reasonable care to protect Oliver from

Scrappy, Mero was aware that he and Cook had left Scrappy in the truck at the shop with the

window down, where Scrappy could lunge out to attack Oliver. This evidence raises a question

of material fact about whether Mero failed to protect Oliver from the danger he knew Scrappy

posed.

         Viewing these facts in the light most favorable to Oliver, there is a genuine issue of

material fact regarding whether Mero breached a duty of care to Oliver as an invitee. Therefore,

summary judgment was inappropriate on this claim.




                                                  12
No. 47645-2-II


B.      Common Law Does Not Limit Mero’s Liability

        Mero appears to argue that these premises liability rules do not apply where dogs are

involved. He argues that, as a matter of law, Mero was not liable to Oliver under common law

strict liability rules because he did not own Scrappy. We disagree.

        We note that all of the Washington cases addressing dog bite liability appear to address

only the common law rules for animal attacks. At common law, only the owner, keeper, or

harborer of a dangerous animal is strictly liable for injuries the animal causes. See, e.g., Frobig

v. Gordon, 124 Wash. 2d 732, 735, 881 P.2d 226 (1994); Shafer v. Beyers, 26 Wash. App. 442, 446-

47, 613 P.2d 554 (1980). But this common law theory is separate from premises liability. As

discussed above, other states recognize that strict liability for dog bites is a separate theory from

premises liability. In other words, strict liability is not the only cause of action for a dog bite.

Nor is there a dog bite exception to ordinary premises liability rules.

        However, Washington cases have not yet drawn the distinction between the common law

theory and premises liability for dog bites. See, e.g., Frobig, 124 Wash. 2d at 735. We follow

numerous courts in other states and hold that premises liability creates a separate theory of

recovery for a plaintiff injured by a dog bite.

        Oliver was Mero’s invitee and he was injured on Mero’s premises. Under premises

liability, Oliver has raised a genuine issue of material fact about whether Mero breached a duty

he owed to Oliver as an invitee to make the premises reasonably safe from dangers Oliver may

not have anticipated. We reverse summary judgment on the premises liability theory.10


10
   Oliver also argues that the superior court erred by relying on an unpublished appellate decision
to make its summary judgment ruling. We do not consider this argument, because the superior



                                                  13
No. 47645-2-II


                                         CONCLUSION

       We affirm the superior court’s order granting summary judgment to Grays Harbor

County and hold that the failure to enforce exception to the public duty doctrine cannot be

supported by an entity’s failure to enforce a nonlegislative departmental policy. Also, we reverse

the superior court’s order granting summary judgment to Mero because genuine issues of

material fact remain regarding Oliver’s premises liability claim and we remand for further

proceedings.



                                                                    Worswick, J.
 We concur:



Bjorgen, C.J.




Lee, J.




court’s reasoning on summary judgment is not relevant. See Olympic Tug & Barge, Inc. v. Dep’t
of Revenue, 188 Wash. App. 949, 951 n.3, 355 P.3d 1199 (2015).


                                               14